Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
In the case of railroads which are permanently established by law as a mode of conveyance, the rule is correctly stated by the respondent’s counsel, that the conductors are only required to use the ordinary care pertaining to that description of business. But no reason exists for extending such a rule to the present case., ^Where the streets of a city, forming, as usual, thronged thoroughfares, are diverted from their ordinary and legitimate uses, by special license, to a private person, for his own benefit, and for the pursuit of a business which involves constant risk and danger, no other rule is consistent with the safety and protection of the community, than that which demands extraordinary care.
Judgment affirmed.